July 2, 2013 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: The Dreyfus/Laurel Funds, Inc. - Dreyfus Opportunistic Fixed Income Fund 1933 Act File No.: 33-16338 1940 Act File No.: 811-05202 CIK No.: 0000819940 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 134 to the Registration Statement, electronically filed with the Securities and Exchange Commission on June 28, 2013. Please address any comments or questions to my attention at 212-922-6832. Sincerely, /s/ Jennifer Huancayo Jennifer Huancayo Paralegal
